NOT FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                        AUG 7 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.    19-10359

                Plaintiff-Appellee,            D.C. No. 2:19-cr-00816-SMB-1

 v.
                                               MEMORANDUM*
MIGUEL RAMON VARGAS-ZUNIGA,

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Arizona
                  Susan M. Brnovich, District Judge, Presiding

                           Submitted August 5, 2020 **

Before:     SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Miguel Ramon Vargas-Zuniga appeals from the district court’s judgment

and challenges his guilty-plea conviction and 37-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Vargas-Zuniga’s counsel has filed a brief stating that there



      *     This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Vargas-Zuniga the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Vargas-Zuniga waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   19-10359